*143On the merits, after stating the case: —
De Blanc, J.
Was the assailed transfer from Miss Trousdale to Atkins made in good faith and in the usual course of their business ? If not, has it operated to plaintiffs’ injury.
It is urged that the sale was intended as a fraud. If it was, that fact has not been shown, much less was it shown that it caused, or can cause, any injury to plaintiffs.
The stipulated price has not been paid. The note representing that price is in the hands of-their debtor. It is more than sufficient to satisfy their judgment, and they can reach it.
Separately and collectively, the facts disclosed by the record do not justify the verdict of the jury. If the evidence adduced is not sufficient to establish, it is certainly insufficient to impugn the validity of the sale from Miss Trousdale to Atkins. The vendee is in possession of the land and rents it. The vendor holds the vendee’s note, has not disposed of it. Besides their judgment against D. B. & E. A. Trousdale, not proven to be insolvent, plaintiffs have a mortgage on four hundred acres of land, and a decree ordering the sale of that land to satisfy that judgment. How can we presume that this claim is not fully secured? Were it not for the doubt which arises from the proximity of dates between plaintiffs’ action against Miss Trousdale, on the note indorsed by her to Atkins, we would have been inclined to reserve the reconventional demand of the latter. At it is, we consider it equitable and proper to close this branch of their litigation.
Judgment reversed, and for the defendant.